PER CURIAM.
In the court below the trial judge directed a peremptory verdict for the plaintiff.
We have carefully considered all the evidence, and on principle, and in the light of well-adjudged cases, we are clear that the trial judge was correct in his ruling. Morse on Banking, § 440; Zane on Banking, § 135; Havana Cent. R. Co. v. Central Trust Co. (C. C. A.) 204 Fed. 550; Merchants’ Nat. Bank v. Nichols & Shepard Co., 223 Ill. 41; 79 N. E. 38, 7 L. R. A. (N. S.) 752; Honig v. Pacific Bank, 73 Cal. 464, 15 Pac. 58.
Judgment affirmed.